Citation Nr: 1748674	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  13-29 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable rating for an umbilical scar.

2.  Entitlement to a rating in excess of 50 percent for depressive disorder.

3.  Entitlement to a rating in excess of 20 percent for lumbar and thoracic spine disorders.

4.  Entitlement to a rating in excess of 10 percent for a right shoulder disorder.

5.  Entitlement to a rating in excess of 10 percent for a left shoulder disorder.

6.  Entitlement to a rating in excess of 10 percent for hemorrhoids.

7.  Entitlement to a rating in excess of 10 percent for arteriosclerosis heart disease.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION


The Veteran served in the U.S. Air Force from December 1966 to December 1970, and from August 1973 to May 1975, and in the U.S. Army from October 1980 to October 1990.

These matters come before the Board of Veterans' Appeals (Board) from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The April 2010 rating decision denied increased ratings for depressive disorder (30 percent), lumbar and thoracic spine disorders (20 percent), left shoulder disorder (10 percent), right shoulder disorder (10 percent), an umbilical scar (0 percent), hemorrhoids (0 percent), and heart disease (0 percent).  In September 2013, the RO granted increased ratings of 50 percent for depressive disorder, 10 percent for hemorrhoids, and 10 percent for heart disease, all effective December 7, 2009 (date of the claim).  As such, the issues are listed on the title page with the higher ratings.

The issue of entitlement to service connection for hypertension has been raised by the record in an October 2007 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran filed the increased rating claims on appeal in December 2009.  His claims were denied in an appealed April 2010 rating decision.  He filed a timely notice of disagreement in February 2011.  A Statement of the Case (SOC) was issued in September 2013, and the Veteran filed a substantive appeal in October 2013.  The claims were certified to the Board in October 2015, but reached this Board member in October 2017.  As a result of this long process, the claims file contains outdated information.

Currently, the most recent VA treatment records contained in the record are from 2009.  With the exception of a 2014 psychiatric examination, the Veteran was last provided VA examinations to determine the current severity of his disabilities in 2010.  The Veteran's representative pointed out how old the medical information in the record was in an October 2017 brief, and stated that the Veteran felt that his disabilities were worse than their current ratings.  Regarding the 2014 VA psychiatric examination, the Board notes that it cited medications from treatment records from 2014 which are not a part of the record.  As such, the Veteran's claims must be remanded so that VA treatment records from beyond 2009 can be obtained and the Veteran can be scheduled for updated VA examinations.

The Board notes that the record also shows that the Veteran is in receipt of SSA disability benefits.  On remand, those records should be obtained and associated with the electronic file.

Accordingly, the case is REMANDED for the following action:

1.  Associate VA treatment records from 2009 to the present with the electronic record.

2.  Obtain SSA disability records, to include any medical records used in the determination of disability.

3.  Schedule the Veteran for a VA psychiatric evaluation to determine the current severity of his depressive disorder.

4.  Schedule the Veteran for a VA joints examination to determine the current severity of his right and left shoulder disorders.

5.  Schedule the Veteran for a VA spine examination to determine the current severity of his lumbar and thoracic spine disorders.

6.  Schedule the Veteran for a VA scar examination to determine the current severity of his umbilical scar.

7.  Schedule the Veteran for a VA rectum and anus examination to determine the severity of his hemorrhoids.

8.  After the above is complete, readjudicate the Veteran's claims.  If the claims remain denied, issue a supplemental statement of the case (SSOC) addressing the issue.  The Veteran and his representative should be given an opportunity to respond, before the case is returned to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
G.A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






